PER CURIAM:
El Lie. José E. Bonilla Martínez fue admi-tido al ejercicio de la abogacía el 31 de mayo de 1977 y prestó juramento como abogado notario el 21 de junio de 1977.
El 12 de enero de 1988 el Lie. Govén D. Martínez Suris, Director de Inspección de Notarías, informó a este Tribunal que el notario mencionado no rendía índices notariales desde el 23 de marzo de 1986 hasta marzo de 1987; que al requerír-sele éstos los sometió el 2 de marzo de 1987 y presentó su renuncia como notario. Informó, además, que el notario no cumplió con la disposición del Art. 64 de la Ley Notarial, 4 L.P.R.A. see. 1035, de que al renunciar al notariado deben entregarse los protocolos y los registros de afidávit. Se des-prende del informe del Director que posteriormente entregó parte de su obra notarial, pero retuvo los protocolos de 1979 y 1984.
El 21 de enero de 1988 emitimos la resolución siguiente:
Visto el Memorando del Director de Inspección de No-taríais, se ordena al Alguacil General incautarse de los proto-colos, registros de [afidávit] y la obra notarial del notario José Enrique Bonilla Martínez y entregar la misma al Director de Inspección de Notar[ía]s, para que éste realice el examen co-rrespondiente.
El Lie. Bonilla Martínez tendrá veinte (20) días para mos-trar causa por la cual no deba ser separado del ejercicio del notariado, por su reiterado incumplimiento de las disposi-ciones de la Ley Notarial y a los requerimientos del Director de Inspección de Notaríais.
El notario ha comparecido. En su escrito señala que ha-bía entregado anteriormente los protocolos de los años 1983 y 1984, y que no había entregado los de 1986 y 1987 porque *684no los había encuadernado. Admite que la situación en que se encuentra fue creada por él mismo.
Por su parte, el 3 de marzo de 1988 el Director nos in-formó que la obra notarial del licenciado Bonilla Martínez fue inspeccionada, aprobada y entregada al Archivo General de Protocolos del Distrito Notarial de San Juan.
El expediente personal del notario José E. Bonilla Martí-nez refleja que, con anterioridad a este problema, nunca tu-vimos que intervenir con su práctica notarial.
En las circunstancias expuestas, procede que limitemos las. sanciones disciplinarias a una suspensión de tres (8) meses computados a partir del 1ro de marzo de 1988. Tan pronto cumpla con esta sanción disciplinaria, se aceptará su renuncia al ejercicio del notariado.
La Juez Asociada Señora Naveira de Rodón no intervino.